As filed with the Securities and Exchange Commission on August 29, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:June 30, 2007 Item 1. Schedules of Investments. Rigel U.S. Equity Large Cap Growth Fund Schedule of Investments at June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 97.7% Aerospace & Defense - 6.6% 19,000 General Dynamics Corp. $ 1,486,180 57,905 Honeywell International Inc. 3,258,893 12,281 Precision Castparts Corp. 1,490,422 26,175 Rockwell Collins, Inc. 1,849,002 8,084,497 Auto Components - 2.7% 28,331 Johnson Controls, Inc. 3,279,880 Beverages - 4.0% 22,860 PepsiCo, Inc. 1,482,471 65,320 The Coca-Cola Co. 3,416,889 4,899,360 Biotechnology - 3.3% 45,366 Celgene Corp.* 2,600,833 37,782 Gilead Sciences, Inc.* 1,464,808 4,065,641 Capital Markets - 5.0% 47,085 Ameriprise Financial, Inc. 2,993,193 11,915 Franklin Resources, Inc. 1,578,380 18,478 Morgan Stanley 1,549,935 6,121,508 Chemicals - 3.7% 22,435 Air Products and Chemicals, Inc. 1,803,101 38,893 E. I. du Pont de Nemours and Co. 1,977,320 10,855 Praxair, Inc. 781,451 4,561,872 Communications Equipment - 1.1% 48,205 Nokia Oyj - ADR 1,355,043 Computers & Peripherals - 7.0% 9,830 Apple, Inc.* 1,199,653 45,791 Hewlett-Packard Co. 2,043,194 18,733 International Business Machines Corp. 1,971,648 65,379 NCR Corp.* 3,435,013 8,649,508 Containers & Packaging - 0.5% 11,495 Ball Corp. 611,189 Consumer Finance - 3.0% 60,100 American Express Co. 3,676,918 Diversified Financial Services - 1.8% 45,670 JPMorgan Chase & Co. 2,212,711 Diversified Telecommunication Services - 2.7% 81,028 AT&T, Inc. 3,362,662 Electronic Equipment & Instruments - 1.8% 60,481 Amphenol Corp. 2,156,148 Energy Equipment & Services - 6.4% 43,716 Cameron International Corp.* 3,124,382 20,645 GlobalSantaFe Corp.# 1,491,601 5,370 National-Oilwell Varco Inc.* 559,769 47,797 Weatherford International Ltd.*# 2,640,306 7,816,058 Food Products - 2.0% 42,130 General Mills, Inc. 2,461,235 Health Care Equipment & Supplies - 7.2% 7,471 Alcon, Inc.# 1,007,913 79,277 Baxter International, Inc. 4,466,466 41,752 Stryker Corp. 2,634,134 8,550 Zimmer Holdings, Inc.* 725,809 8,834,322 Health Care Providers & Services - 3.2% 23,241 Coventry Health Care, Inc.* 1,339,844 13,123 Laboratory Corporation of America Holdings* 1,027,006 25,340 McKesson Corp. 1,511,278 3,878,128 Hotels, Restaurants & Leisure - 2.9% 71,415 McDonald's Corp. 3,625,025 Household Products - 1.0% 20,390 Procter & Gamble Co. 1,247,664 Insurance - 1.8% 44,000 AFLAC, Inc. 2,261,600 IT Services - 2.8% 15,475 Fidelity National Information Services, Inc. 839,983 22,007 Fiserv, Inc.* 1,249,998 7,870 MasterCard, Inc. - Class A 1,305,397 3,395,378 Life Sciences Tools & Services - 4.5% 70,916 Thermo Fisher Scientific, Inc.* 3,667,775 30,407 Waters Corp.* 1,804,960 5,472,735 Machinery - 1.9% 23,580 Parker Hannifin Corp. 2,308,718 Media - 3.4% 44,334 EchoStar Communications Corp. - Class A* 1,922,766 65,572 The Walt Disney Co. 2,238,628 4,161,394 Oil, Gas & Consumable Fuels - 2.5% 74,140 The Williams Companies, Inc. 2,344,307 12,760 XTO Energy, Inc. 766,876 3,111,183 Pharmaceuticals - 4.3% 113,279 Schering-Plough Corp. 3,448,213 32,207 Wyeth 1,846,749 5,294,962 Road & Rail - 4.4% 37,935 Burlington Northern Santa Fe Corp. 3,229,786 18,820 Union Pacific Corp. 2,167,123 5,396,909 Search, Detection, Navigation, Guidance, Aeronautical & Nautical - 1.4% 22,765 Garmin Ltd.# 1,683,927 Software - 1.7% 105,980 Oracle Corp.* 2,088,866 Textiles, Apparel & Luxury Goods - 1.9% 39,680 NIKE, Inc. - Class B 2,312,947 Wireless Telecommunication Services - 1.2% 23,860 America Movil SAB de C.V. - ADR 1,477,650 Total Common Stocks (Cost $107,002,736) 119,865,638 SHORT-TERM INVESTMENTS - 2.5% 1,436,736 AIM Liquid Assets 1,436,736 1,616,603 AIM STIT-STIC Prime Portfolio 1,616,603 Total Short-Term Investments (Cost $3,053,339) 3,053,339 Total Investments in Securities (Cost $110,056,075) - 100.2% 122,918,977 Liabilities in Excess of Other Assets - (0.2)% (225,928) Net Assets - 100.00% $ 122,693,049 * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows**: Cost of investments $ 110,616,572 Gross unrealized appreciation $ 13,901,358 Gross unrealized depreciation (1,598,953) Net unrealized appreciation $ 12,302,405 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/22/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/22/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date8/22/2007 * Print the name and title of each signing officer under his or her signature.
